           Case 1:17-cv-01524-DAD-GSA Document 75 Filed 10/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY L. ROBINSON,                            1:17-cv-01524-DAD-GSA-PC
12                 Plaintiff,                        ORDER EXTENDING APPLICATION OF
                                                     DISCOVERY AND SCHEDULING ORDERS
13         vs.                                       TO DEFENDANT GONZALES-THOMPSON
14   DAVE DAVEY, et al.,                             (ECF Nos. 61, 64, 71.)
15               Defendants.
16

17

18          Anthony L. Robinson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20   First Amended Complaint filed on July 2, 2018, against defendant C/O H. German for use of
21   excessive force, and against defendants Sgt. A. Peterson and S. Gonzales-Thompson (LVN) for
22   providing inadequate medical care, in violation of the Eighth Amendment. (ECF No. 24.)
23          On December 24, 2019, defendants German and Peterson filed an answer to the
24   complaint. (ECF No. 59.) On January 2, 2020, the court issued a Discovery and Scheduling
25   Order establishing pretrial deadlines for the parties including a discovery deadline of July 2,
26   2020, and a dispositive motions deadline of September 2, 2020. (ECF No. 61.) On April 15,
27   2020, and August 10, 2020, the court granted defendants Peterson and German’s motions to
28   modify the Discovery and Scheduling Order. (ECF Nos. 64, 71.) Pursuant to the August 10,

                                                     1
           Case 1:17-cv-01524-DAD-GSA Document 75 Filed 10/20/20 Page 2 of 2



 1   2020 order, the current discovery deadline is April 2, 2021, and the current dispositive motions
 2   deadline is June 2, 2021, for all parties to this action. (ECF No. 71.)
 3          Defendant Gonzales-Thompson filed an Answer to the complaint on October 19, 2020.
 4   (ECF No. 74.) In light of this filing, IT IS HEREBY ORDERED that application of the court’s
 5   Discovery and Scheduling orders issued on January 2, 2020, April 15, 2020, and August 10,
 6   2020, are EXTENDED to defendant Gonzales-Thompson.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 20, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
